lN THE UN|TED STATES DlSTR|CT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVAN|A

uNlTED sTATEs oF AMERicA,
v. § 3:17-cR-00201
: (Juer MARlANi)
JERY DELAcRuz, -
Defendant.

\h ORDER
AND NOW, TH|S z q DAY OF APR|L, 2019, upon consideration of
Defendant Jery Delacruz’s Motion to Compel Discovery Materiais (Doc. 57) and Motion for
Early Disclosure of Jencks Material Pursuant to 18 U.S.C. § 3500 and Federal Rule of
Crimina| Procedure 26.2 (Doc. 58), for the reasons set forth in the accompanying
memorandum opinion, lT lS HEREBY ORDERED THAT:
1. Defendant’s Motion to Compe| Discovery Materiais (Doc. 57) is GRANTED lN PART
AND DEN|ED lN PART AS FOLLOWS:
a. Defendant’s request that the Government provide notice of its intention to use
hearsay statements pursuant to Rule 807 of the Federal Ruies of Evidence is
DEN|ED W|THOUT PREJUD|CE.
b. Defendant’s request that the Government disclose expert information pursuant
to Rule 16(a)(1)(G) of the Federal Ruies of Criminal Procedure and Federal
Ruies of Evidence 702, 703 and 705 is GRANTED only as foiiows: to the

extent that it has not already done so, the Government shall provide the

 

 

 

defendant with a written summary of any expert testimony that it intends to
offer as well as the qualifications of any expert that it intends on using.

. Defendant’s request that the Government disclose its intention to use
evidence pursuant to Ruies 404(b) and 609 of the Federal Ruies of Evidence
is GRANTED lN PART AND DEN|ED lN PART AS FOLLOWS:

i. The Government shall produce a|| Fed. R. Evid. 404(b) evidence of
which it is aware and that it intends to offer at trial no later than ten
calendar days prior to trial.

ii. To the extent the Government becomes aware of any evidence which
falls within the ambit of Fed. R. Evid. 609(b), it shall provide Defendant
notice of its intent to use such evidence at trial no later than ten
calendar days prior to trial.

. Defendant’s request that the Government disclose its witnesses and any
statements made by witnesses including the identity of confidential informants
and any inducements offered to those individuals in an effort to procure their
testimony is DEN|ED.

. Defendant’s request that the Government disclose all evidence sought to be
admitted at trial by the Government pursuant to the “co-conspirator exception”

to the hearsay rule 801(d)(2)(e) is DEN|ED.

f. Defendant’s request for any and all evidence requested in Exhibit A that has
not been provided to the Defense by the Government is DEN|ED W|THOUT
PREJUD|CE.

g. To the extent that the Government has not already done so, the Government
shall turn over any and all information which meets the Brady and Gig/io
standards for disclosure at the appropriate time and shall fully comply with its
duty to learn of any as-yet-unknown evidence properly disclosable under
Brady and Giglio.

2. Defendant’s Motion for Early Disclosure of Jencks Material Pursuant to 18 U.S.C. §
3500 and Federal Rule of Crimina| Procedure 26.2 (Doc. 58) is DEN|ED.

3. A telephone conference to schedule this matter for trial shall be held on Thursday,
Apri| 25, 2019 at 12:00 p.m. The Government is responsible for arranging the call to
(570) 207-5750 and all parties should be ready to proceed before the undersigned is

contacted.

 

Roli§e . lani
United States District Judge

